Title: From Thomas Jefferson to Michael Leib, 28 January 1806
From: Jefferson, Thomas
To: Leib, Michael


                        
                            
                        
                        Th: Jefferson requests the favour of Dr Leib to dine with him on Friday the 31st at half after three, or
                            at whatever later hour the house may rise. 
                  
                  
                     Jan. 28. 1806.
                     
                  
                  The favour of an answer is asked.
                    